Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered September 23, 1985, convicting him of assault in the first degree (two counts) and criminal contempt in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the People proved beyond a reasonable doubt all of the requisite elements of assault in the first degree. In addition, we agree with the denial of the defendant’s motion to dismiss the third count of the indictment, charging criminal contempt in the second degree, for reasons stated in the trial court’s decision (see, People v Hayden, 129 Misc 2d 444), and the proof at the trial also established, beyond a reasonable doubt, the defendant’s guilt of this crime.
The defendant failed to object to testimony which constituted evidence of uncharged crimes (see, People v Rivera, 106 AD2d 590). Therefore, the issue has not been preserved for appellate review.
Similarly, as the defendant failed to object to any of the comments made by the prosecutrix during summation, no error of law was preserved for appellate review (see, People v Oakley, 114 AD2d 473), and, in any event, the remarks now *727complained of on appeal did not deprive the defendant of a fair trial. We have reviewed the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Weinstein, Spatt and Harwood, JJ., concur.